Citation Nr: 1038263	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  09-26 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 
INTRODUCTION

The Veteran had active service from August 1953 to August 1957.

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2008 rating decision of the above Regional Office (RO) 
of the Department of Veterans Affairs (VA) which denied service 
connection for hearing loss and for tinnitus.  In March 2010, the 
Veteran and his spouse testified at a Travel Board hearing at the 
RO before the undersigned Veterans Law Judge.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

The Veteran contends that service connection for bilateral 
hearing loss and for tinnitus is warranted because he was exposed 
to excessive noise from a foghorn during service when he was 
stationed aboard a lightship.  He claims that his tinnitus and 
hearing loss began in service and have progressively worsened 
since then.  

The available service treatment records (STRs) are negative for 
any report or finding of hearing loss or tinnitus.  The Board 
acknowledges that not all of the STRs for the Veteran's active 
service are available.  The RO made several attempts to obtain 
the Veteran's STRs, and in May 2008 made a formal finding of the 
unavailability of STRs.  The Veteran was advised of this by 
letter in May 2008.  In such situations, the Board has a 
heightened obligation to explain its findings and conclusions and 
carefully consider the benefit-of-the-doubt rule.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  However, the case law does not lower 
the legal standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and discuss 
in its decision all of the evidence that may be favorable to the 
veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, 
there is no presumption, either in favor of the claimant or 
against VA, arising from missing records.  See Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005). 

The Board also acknowledges that the lack of any evidence showing 
the Veteran exhibited hearing loss consistent with the regulatory 
threshold requirements for hearing disability during service (38 
C.F.R. § 3.385) is not fatal to his claim.  The laws and 
regulations do not require in-service complaints of, or treatment 
for, hearing loss in order to establish service connection.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, the 
United States Court of Appeals for Veterans Claims has held that 
where there is no evidence of the Veteran's hearing disability 
until many years after separation from service, "[i]f evidence 
should sufficiently demonstrate a medical relationship between 
the veteran's in-service exposure to loud noise and his current 
disability, it would follow that the veteran incurred an injury 
in service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Veteran has reported that he served aboard a lightship during 
his active duty service in the U.S. Coast Guard and was exposed 
to excessive noise from the foghorn on the ship, but was not 
provided any ear protection.  He contends he had ringing in his 
ears during service, as well as hearing loss.  He also contends 
that he never had any other job which involved noise exposure.  
In support of his claim he has submitted statements from fellow 
service members confirming he served onboard the Lightship 
Stonehorse WAL524 during service.  He also submitted a copy of a 
liberty pass he was issued in October 1954 from the Stonehorse 
Lightship WAL524, as well as excerpts regarding serving aboard 
lightships and foghorns, including the decibel level of foghorns.  

In support of his claim, the Veteran has submitted private 
audiological evaluations dated in March 2007 and September 2008 
showing audiological evaluation findings which appear to show 
bilateral hearing loss disability pursuant to 38 C.F.R. § 3.385.  
With regard to tinnitus, the Board notes that he is competent to 
testify as to observable symptoms such as ringing in his ears, 
and tinnitus is the type of disorder associated with symptoms 
capable of lay observation.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995)).

The Veteran has asserted he currently has bilateral hearing loss 
and tinnitus, and private medical records tend to confirm such 
hearing loss.  In a letter dated in March 2007, a private 
physician, Dr. Joel Schwartz, of South Hills ENT Association, 
indicated, based on the Veteran's reported history, that he was 
seen in consultation "regarding a gradual decline in hearing, 
which began when he experienced significant noise exposure in the 
Coast Guard".  As indicated above, the Veteran's service records 
are deemed unavailable, and he has been notified of this finding.  
However, his lay statements may be competent to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).  Thus, he is competent to report that he was exposed 
to noise from a foghorn on his lightship in service, and that he 
had hearing loss and ringing in his ears since then.  However, 
the resolution of issues which involve medical knowledge, such as 
the diagnosis of a disability and the determination of medical 
etiology, require professional evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  As a lay person, the 
Veteran cannot provide a medical link between his reported in-
service noise exposure and the onset of bilateral hearing loss or 
tinnitus.  

The Board concludes that the Veteran has submitted sufficient 
evidence which tends to show he has current hearing loss 
disability, and there is sufficient evidence of excessive noise 
exposure in service.  The Veteran therefore meets the criteria 
for a medical examination under the VCAA, and the evidentiary 
record does not contain sufficient medical evidence to make a 
decision on his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Thus, a remand for a VA examination and opinion is necessary in 
this matter, and the VA examiner should be advised as to the 
Veteran's competency to report lay-observable events (exposure to 
foghorn) and on the presence of symptoms (hearing loss and 
ringing in the ears), and be asked to render an opinion, with 
supporting rationale, as to whether the Veteran's bilateral 
hearing loss and/or tinnitus may be related to noise exposure in 
service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Copies of updated treatment records for hearing loss 
and tinnitus, VA and non-VA, should be obtained and 
added to the claims folder.

2.  Schedule the Veteran for an examination, including 
audiometric testing, to determine the nature and 
probable etiology/onset of his bilateral hearing loss 
and tinnitus. The claims file must be provided to the 
examiner for review in conjunction with the examination.  
The examiner should take a complete history of the 
Veteran's noise exposure prior to, during and subsequent 
to service, including any occupational and recreational 
noise exposure.  The examiner should be advised as to 
the Veteran's competency to report lay- observable 
events (i.e., exposure to foghorn) and on the presence 
of symptoms (i.e., hearing loss and ringing in the 
ears).

a.  The examiner should be requested to offer an opinion 
as to whether it is at least as likely as not (i.e., to 
at least a 50 percent degree of probability) that any 
current hearing loss and/or tinnitus had its onset in 
service or is causally related to excessive noise 
exposure in service, or whether such onset or causation 
is unlikely (i.e., less than a 50 percent degree of 
probability).

b.  Note: The term "at least as likely as not" does not 
mean merely within the realm of medical possibility, but 
rather that the weight of medical evidence both for and 
against a conclusion is so evenly divided that it is as 
medically sound to find in favor of causation as it is 
to find against it.

c.  If it cannot be determined whether the Veteran 
currently has hearing loss and/or tinnitus that is 
related to his active service, on a medical or 
scientific basis and without invoking processes relating 
to guesses or judgment based upon mere conjecture, the 
examiner should clearly and specifically so specify in 
the report, and explain why this is so.

d.  The examiner should be advised that an indication 
that rendering an opinion would require mere 
speculation, based on the sole fact that service records 
are unavailable is insufficient, and that in such a 
case, additional commentary must be provided - to 
specifically include commentary regarding the Veteran's 
reports of in-service noise exposure, hearing loss, and 
ringing in the ears.

3.  Thereafter, readjudicate the issues on appeal.  If 
any benefit sought on appeal is not granted to the 
Veteran's satisfaction, he and his representative should 
be provided with a supplemental statement of the case 
(SSOC) and afforded the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).

_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

